A petition for certification having been submitted to this Court, and the Court having noted that N.J.S.A. 2C:43-6(b) provides that a period of parole ineligibility may be imposed pursuant to that section only when the sentencing judge is clearly convinced that the aggravating factors present substantially outweigh the mitigating factors;
And the sentencing judge in this matter having imposed a parole ineligibility term notwithstanding his determination that the aggravating factors present did not substantially outweigh the mitigating factors;
*41It is ORDERED that the petition for certification is granted, and the matter is summarily remanded to the trial court for an appropriate resentencing of defendant.
Jurisdiction is not retained.